EX‑35.5 (logo) BERKADIA® Annual Statement as to Compliance For the Year Ended December 31, 2016 Citigroup Commercial Mortgage Trust, Series 2016-GC36 Pursuant to Section 3.06 of the Subservicing Agreement governing the referenced transaction (the “Servicing Agreement”), I hereby attest that: i. A review of the activities and performance of Berkadia as Subservicer during the Reporting Period has been made under my supervision. ii. To the best of my knowledge, based on such review, Berkadia as Subservicer has fulfilled, in all material respects, its obligations under this Subservicing Agreement throughout the period and no default by the Subservicer under the Subservicing Agreement has occurred and is continuing. Berkadia, /s/ Mark E. McCool Mark E. McCool President February 10, 2017
